                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                              Civil Action No. 5:18-CV-589

 COMMON CAUSE et. al.                                     )
                                                          )
                                                          )
                 Plaintiffs,                              )
                                                          )
        v.                                                )
                                                          )
 REPRESENTATIVE DAVID R. LEWIS, IN HIS                    )
 OFFICIAL CAPACITY AS SENIOR CHAIRMAN                     )
 OF THE HOUSE SELECT COMMITTEE ON                         )
 REDISTRICTING; et al.                                    )
                                                          )
                Defendants.                               )


                                    NOTICE OF APPEAL
       Notice is hereby given that the State of North Carolina, Speaker of the North Carolina

House of Representatives Timothy K. Moore, President Pro Tempore of the North Carolina Senate

Philip E. Berger, Senator Ralph E. Hise, Jr., and Representative David R. Lewis, defendants in the

above-captioned case, hereby appeal to the United States Court of Appeals for the Fourth Circuit

from the Court’s order and judgment granting Plaintiffs’ motion to remand entered in this action

on the 2nd day of January, 2019, ECF No. 44; from all related orders and opinions, including the

Court’s memorandum opinion memorializing the Court’s reasoning for its order granting

Plaintiffs’ motion to remand entered in this action on the 7th day of January, 2019, ECF No. 48;

from the Court’s order denying the motion for an order confirming applicability of stay of

judgment under Rule 62(a) entered on the 17th day of January 2019, ECF No. 53; and from all

related orders and opinions.




                                                1

             Case 5:18-cv-00589-FL Document 54 Filed 01/22/19 Page 1 of 3
Respectfully submitted this 22nd day of January, 2019

                                           OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.
                                           By: /s/ Phillip J. Strach
                                           Phillip J. Strach (N.C. Bar No. 29456)
                                           Michael D. McKnight (N.C. Bar No. 36932)
                                           4208 Six Forks Road, Suite 1100
                                           Raleigh, NC 27609
                                           Telephone: 919.787.9700
                                           Facsimile: 919.783.9412
                                           Phil.strach@ogletree.com
                                           Michael.mcknight@ogletree.com
                                           Attorneys for Legislative Defendants and the State of
                                           North Carolina

                                           BAKER & HOSTETLER, LLP

                                           Mark E. Braden*
                                           (DC Bar #419915)
                                           Richard Raile*
                                           (VA Bar # 84340)
                                           Washington Square, Suite 1100
                                           1050 Connecticut Avenue, N.W.
                                           Washington, DC 20036-5403
                                           rraile@bakerlaw.com
                                           mbraden@bakerlaw.com
                                           Telephone: (202) 861-1500
                                           Facsimile: (202) 861-1783

                                           Attorneys for Legislative Defendants and the State of
                                           North Carolina
                                           *Notice of Appearance under Local Rule 83.1
                                           forthcoming




                                              2

          Case 5:18-cv-00589-FL Document 54 Filed 01/22/19 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this day, I electronically filed the foregoing with the Clerk of Court

using the CM/ECF system, which will automatically serve all counsel of record for all parties in

this matter.


               This the 22nd day of January, 2019.



                                              By: /s/ Phillip J. Strach
                                                     Phillip J. Strach

                                                                                            37105183.1




                                                 3

           Case 5:18-cv-00589-FL Document 54 Filed 01/22/19 Page 3 of 3
